 THE COCA-COLA BOTTLING COMPANY OF MEMPHIS481The. Coca-Cola Bottling Company of MemphisandLocal 196and International Union of United Beverage,Flour,Cereal,Soft Drink and Distillery Workers of America,AFL-CIO,Petitioner.Case No. 26-RC-1438. July 27, 1961SUPPLEMENTAL DECISION AND DIRECTIONPursuant to an Order Directing Hearing issued by the Board onJanuary 4, 1961,' in the above-entitled proceeding, a hearing was heldbefore Dennis R. MacCarthy, hearing officer, on February 13 through16, 1961.The hearing was confined to certain issues raised by theexceptions filed by the Petitioner and the Employer to theRegionalDirector's report on objections and challenges.'The Employer andthe Petitioner participated in the hearing.They were afforded fullopportunity to be heard,to examineand cross-examine witnesses, andto introduce evidence bearing on the issues.On March 6, 1961, the hearing officer issued his reportand recom-mendation, in which he recommended that the challenges be over-ruled; that the Petitioner's objection No. 1, insofar as it alleged aviolation of thePeerless Plywoodrule,' be overruled ; and that the Pe-titioner's objection No. 3 be sustained and the election set aside if thechallenges which are opened and counted do not determine the resultsin favor of the Petitioner.The Employer and the Petitioner filedtimely exceptions to the hearing officer's report.The Board has reviewed the rulings made by the hearing officer atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the hearingofficer's report, the exceptions thereto, and the briefs, and upon theentire record in this case,4 hereby adopts the hearing officer's findingsand recommendations, with the following modifications and additions e'Not published in NLRBvolumes2 The tally of ballotsshowed thatof approximately 254 eligiblevoters, 121cast validballots for, and 116 against, the Petitioner, 13 cast challenged ballots, and 1 cast a voidballot.In the absence of exceptionsfiled withrespect thereto,we adoptproformatheRegional Director's recommendations'to sustain the challenges to the ballots of Vannes,Thomas, Payne,and Hendrix;to overrulethose to the ballots of Truelove and Lee ; tooverrulethe Employer's objections;and to overrulethe Petitioner's objections numbered2, 4, 5, 6, and 7.We find no meritin the Employer's exceptionto theRegional Director'sfinding that one ballot was properly voided. In view of the disposition hereinafter madeof the Petitioner'sobjection No. 3, we need not-and do not-pass upon the RegionalDirector's recommendationthat objectionNo. 1 be sustained insofar as it alleged use ofthe techniqueof interviewing small groups of employees away fromtheirwork stations ata locus of managerialauthorityfor the purpose of urging them to reject the Petitionerin the election3 107 NLRB 427.4The Employer's request for oral argumentis herebydenied as the record and briefs, inour opinion,adequatelypresent the issues andthe positions of the parties5 As the Petitioner failed to adduce any evidence in support of the allegation, as part ofits objection No. 1, that the Employer violated thePeerless Plywoodrule,the hearingofficer recommended that the objection be overruled.In the absenceof exceptionthereto,this recommendation' is adoptedpro forma132 NLRB No. 32. 482DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Petitioner excepted to the hearing officer's recommendation thatthe six challenges be overruled. It contends that Philip Land, Wil-liam R. Sledge, and William F. Nabors, classified as salesmen, wereineligible because of diverse interests. It also contends that John R.Aven and Willie B. Miller, classified as salesmen, and Henry R.Walsh, classified as a checker's helper, are supervisors, and that Aven,who is engaged mainly in handling special events, was ineligible onthe further ground that he has dissimilar interests.The stipulated unit specifically includes driver-salesmen andcheckers' helpers; it makes no mention of salesmen or special eventsmen.The record shows that Land, Sledge, and Nabors are primarilyvending machine and cooler salesmen, and incidentally do sales pro-motional and other work.They are salaried and usually wear busi-ness suits rather than uniforms.Land and Sledge use company carsand Nabors uses his own car.We find that Land, Sledge, and Naborsare salesmen of the type whom we normally exclude from productionand maintenance units 6 Therefore, in the absence of their specific in-clusion in the unit, we find that they are outside the unit, and we sus-tain the challenges to their ballots.Aven spends 65 to 70 percent of his time handling special events.The rest of his time he substitutes for driver-salesmen or assists as achecker's helper. In the Employer's business, special events are com-munity gatherings, such as sports events, fairs, conventions, andpicnics, for which the Employer provides the facilities for the saleof Coca-Cola.The Employer services 5 to 30 special events a day.Aven is assisted in this work by a crew of 1 to 10 employees, usuallynot more than 3. Although Aven directs his crew there is no evidencethat his directions are more than routine.As there is no showing thathe has any of the indicia of supervisory authority, we find that he isnot a supervisor as defined in the Act. Further, we find that his in-terests are more closely related to those of the employees in the unitthan to the salesmen.We find, therefore, in agreement with the hear-ing officer, that Aven is within the unit, and we hereby overrule thechallenge to his ballot.Miller is classified as a salesman but the record indicates that he isin fact mainly a relief driver-salesman.He is also a general reliefemployee.We agree with the hearing officer that he is not a super-visor, and we find that his interests place him within the unit.Ac-cordingly, the challenge to his ballot is hereby overruled.Walsh, as previously indicated, is classified as a checker's helper, acategory specifically included in the unit.The Petitioner contendsthat he does all the checking at the Employer's Washington Streetplant and is therefore a checker like Baumann, the checker at the mainplant, who is admittedly a supervisor.However, the record showseHouston Sash & Door Company, Inc.,127 NLRB 1089, 1092. THE COCA-COLA BOTTLING COMPANY OF MEMPHIS483that Walsh works under the cooler manager, that the checking he doesis routine in nature, and that he incidentally sells Coca-Cola at thewarehouse entrance.We agree with the hearing officer that Walsh isnot a supervisor as defined in the Act and is within the unit.Accord-ingly, the challenge to his ballot is hereby overruled.With respect to objection No. 3, the hearing officer found that theEmployer made payments of money in the form of bribes to threeemployees which interfered with the election, and recommended thatthe objection be sustained on this basis.The Employer excepted onthe grounds that : (1) the alleged conduct constitutes an unfair laborpractice and a violation of Section 302 (a) (3) of the Act and may not,therefore, be litigated in the instant proceeding; (2) the hearing officermade incorrect resolutions of credibility issues; and (3) the evidencedoes not substantially support the conclusion that the Employer's con-duct, as found by the hearing officer, interfered with the election.As to (1), the question before us is not whether the alleged conductwas an unfair labor practice or a violation of Section 302 of the Act.Our concern is solely with the question whether or not the Employerengaged in conduct which, on its face, interfered with employee freechoice in the election.As to (2), we have reviewed the record carefully and are unable toconclude that the hearing officer's resolutions of credibility issues areclearly in error.His credibility findings are therefore adopted.'Finally, we believe, contrary to the Employer, that the record con-tains substantial evidence to support the conclusion that the Em-ployer's conduct interfered with the election.The hearing officerfound that the Employer's plant manager, Raymond B. Thomas, madepayments of $10 to employee Robert H. Banks on three separate occa-sions prior to the election.The record is ambiguous as to whether oneof these payments was made prior or subsequent to the issuance of theBoard's Decision and Direction of Election herein, but clearly showsthat the other two were made during the critical period.On each ofthese three occasions Thomas gave Banks the money and asked him tobuy beer for the employees and persuade them to vote against thePetitioner.The hearing officer also found that during the critical pe-riod Thomas gave employee Robert Lee Johnson $10, urged him to votefor the Employer, and added "If we win, which I know we are, youcome back to me and you won't be sorry"; and that on the same dayThomas gave employee Ivor Tyler $10 with instructions to buy beer forthe employees and urge them to vote against the Petitioner.In our opinion, the giving of things of value to individual employeesfor their own use, or for use in urging other employees to vote a certainway in the election, in circumstances which reasonably would lead the7Stretch-TexCo.,118 NLRB 1359.614913-62-vol 132-32 484DECISIONS OF NATIONAL LABOR RELATIONS BOARDdonees to believe that it was given to influence their vote, is conductwhich interferes with employee free choice and is a ground for settingaside the election.We believe that the gifts made by the Employerherein constituted such conduct and are therefore a basis for settingaside the election.Accordingly, we shall direct the Regional Director to open and countthe ballots of Truelove, Lee, Aven, Miller, and Walsh, and to preparea revised tally of ballots. In the event that the results according to therevised tally indicate that a majority has not voted for the Petitioner,we shall direct the Regional Director to set aside the election and tohold a new election.[The Board directed that the Regional Director for the Twenty-sixth Region shall, within 10 days from the date of this SupplementalDecision and Direction, open and count the ballots of John E. True-love, Earnest Lee, Jr., John R. Aven, Willie B. Miller, and Henry R.Walsh, and serve upon the parties a revised tally of ballots, includingtherein the count of said challenged ballots and issue a certification tothe Petitioner if it receives a majority of the votes cast.][The Board further directed that, if the Petitioner has not receiveda majority of the votes cast, the Regional Director shall set aside theelection and conduct a second election among the employees in the unitfound appropriate, as early as possible, but not later than 30 days fromthe date on which the election was set aside.]MoundCityYellow Cab CompanyandTaxicab Drivers Inde-pendent Union of Greater St. Louis, Petitioner.CaseNo.14-RC-3908.July 28, 1961DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Thomas W.Seeler, hearing officer.The hearing officer's rulings made at the hear-ing are free from prejudicial error and are affirmed.Pursuant to Section 3(b) of the National Labor Relations Act,the Board has delegated its powers herein to a three-member panel[Members Leedom, Fanning, and Brown].Upon the entire record, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.'1The Employer and Petitioner admit the Board's jurisdictionHowever,Local UnionNo 405, affiliated with International Brotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America,herein calledLocal 405,declined to concedejurisdiction.Asthe record shows that the Employer annually does a gross volume of business in excessof $500,000,and makes purchases indirectly from out of State in excess of $50,000132 NLRB No. 36.